DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of 14-18 in the reply filed on April 4th, 2022 is acknowledged.  The traversal is on the ground(s) that Claim 14 is an apparatus claim that depends from independent apparatus claim 1 and includes all elements of claim 1 (i.e., "A system comprising the computer...of claim 1..."). It is therefore a proper dependent apparatus claim and does not involve a combination of different categories of claims. Indeed, on this basis alone, it is evident that dependent claim 14 includes all of the special technical features of claim 1 based upon its dependency therefrom, and therefore shares unity of invention.  This is found to be persuasive and the restriction and election requirement is withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 12-13, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki; Katsuhiko, et al. (US 6748319; hereinafter Aoki, of record in IDS).
	Regarding Claim 1,
	Aoki teaches
	A computer, programmed to: (Aoki: Column 3, Lines 22-30)
	determine a total trip parameter associated with a destination of an occupant of a vehicle; (Aoki: Column 3, Lines 22-30)
	determine a progress parameter since an outset of an occupant trip; and (Aoki: Column 3, Lines 22-30)
	control a light output of a status assembly, wherein the output represents the parameters. (Aoki: Column 3, Lines 22-30)

	Regarding Claim 2,
	Aoki teaches
	The computer of claim 1, wherein the parameters are a total trip time and a time since the outset or the parameters are a total trip distance and a distance since the outset. (Aoki: Column 3, Line 66 - Column 4, Line 6; The display is configured to show the remaining amount of distance between the destination and the vehicle.)

	Regarding Claim 12,
	Aoki teaches
	The computer of claim 1, wherein the computer further is programmed to generate the light output by controlling an illumination of a plurality of light sources linearly-arranged between a first end and a second end, wherein the controlled illumination is based on repeatedly updating the progress parameter, wherein a visual appearance of the controlled illumination appears as a light bar, wherein the computer further is programed to execute a smoothing algorithm so that the controlled illumination from the plurality of light sources appears as a smoothly-extending bar. (Aoki: Column 4, Lines 28-38; FIG, 2 (Items 10 and 6c), 3 (a-b), 5 (a-b), 7 (a-b))

	Regarding Claim 13,
	Aoki teaches
	The computer of claim 12, wherein the computer further is programmed to, when executing the algorithm, control the intensity of a leading edge region that includes some of the plurality of light sources. (Aoki: Column 3, Line 47 – Column 4, Line 6 and FIG. 2 (Items 10 and 6c), 3(a-b), 5(a-b), 7(a-b)

Regarding Claim 19, the claim is analogous to Claim 1 limitations and is therefore rejected under the same premise as Claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki, in view of Kikuchi (US 20080004803).
Regarding Claim 3,
Aoki teaches
The computer of claim 1,… (Aoki: Column 3, Lines 22-30)
Aoki does not teach
…wherein the computer further is programmed to re-determine the parameters and change the output based on the recalculation.
However in the same field of endeavor, Grabowski teaches
	…wherein the computer further is programmed to re-determine the parameters and change the output based on the recalculation. (Kikuchi: Paragraph [0084]-[0085])
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the computer of Aoki with the parameter and output recalculation of Kikuchi for the benefit of searching for the optimal route from a departure point to a destination to guide a walker or the driver of an automobile. (Kikuchi: Paragraph [0001])

Claim(s) 4-5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki, in view of Stanfield; John, et al. (US 9442888; hereinafter Stanfield, of record in IDS).
Regarding Claim 4,
Aoki teaches
The computer of claim 1,…
Aoki does not teach
…wherein the computer further is programmed to: identify in which of a plurality of vehicle seats the occupant is located; and, based on the identification, control a light color of at least a portion of the seat.
However in the same field of endeavor, Stanfield teaches
	…wherein the computer further is programmed to: identify in which of a plurality of vehicle seats the occupant is located; (Stanfield: Column 11, Lines 33-45) and, based on the identification, control a light color of at least a portion of the seat. (Stanfield: Column 16, Lines 38-44)
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the computer of Aoki with the occupancy detection of Stanfield for the benefit of having a new and useful apparatus and methods renting and controlling occupancy in a rental vehicle. (Stanfield: Column 1, Lines 38-40).

Regarding Claim 5,
Aoki, in view of Stanfield, teaches
	The computer of claim 4, wherein the light color corresponds with a color of the light output on the status assembly. (Stanfield: Column 16, Lines 30-44)
	The motivation to combine Aoki and Stanfield is the same as stated for Claim 4 above.

Regarding Claim 20,
Aoki, in view of Stanfield, teaches
	The method of claim 19, further comprising: based on controlling the light output, actuating a luminous element in a vehicle seat in which the occupant is located causing the element to emit a color in the visible spectrum, wherein the controlled light output is the same color. (Stanfield: Column 16, Lines 38-44)	
	The motivation to combine Aoki and Stanfield is the same as stated for Claim 4 above.

Claim(s) 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki, in view of Kelch; Heinz (US 3953720; hereinafter Kelch, of record in IDS), and further in view of Stanfield.
Regarding Claim 6,
Aoki teaches
The computer of claim 1,… 
Aoki does not teach
	…wherein the computer further is programmed to: determine a second occupant in the vehicle, determine a total trip parameter and a progress parameter associated with the second occupant, and control the light output based on both occupants, wherein the respective outputs represent the respective parameters. 
 However in the same field of endeavor, Kelch teaches
	…wherein the computer further is programmed to: determine a second occupant in the vehicle, determine a total trip parameter and a progress parameter associated with the second occupant,… (Kelch: Column 4, Lines 3-31)
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the computer of Aoki with the determination of a total trip and progress parameter associated with a second occupant of Kelch for the benefit of utilizing the entire seating capacity of the taxi passenger compartment, by carrying as many passengers as possible, even to different destinations, so long as the different destinations are not too far from each other. (Kelch: Column 1, Lines 33-38)
Aoki, in view of Kelch, does not teach
	…and control the light output based on both occupants, wherein the respective outputs represent the respective parameters.
However in the same field of endeavor, Stanfield teaches
…and control the light output based on both occupants, wherein the respective outputs represent the respective parameters. (Stanfield: Column 8, Lines 38-48 and FIG. 8 (Items S120 and S280); The light output of the seat changes based on the occupancy of that seat. The two parameters are occupied/reserved and unoccupied and the outputs are red and green respectively.)
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the determination of a total trip and progress parameter associated with a second occupant of Aoki, in view of Kelch, with the light output control of Stanfield for the benefit of having a new and useful apparatus and methods renting and controlling occupancy in a rental vehicle. (Stanfield: Column 1, Lines 38-40)

Regarding Claim 7,
Aoki, in view of Kelch, and further in view of Stanfield teaches
	The computer of claim 6, wherein the output differs in color based on whether the parameters are associated with the first occupant or the second occupant. (Stanfield: Column 8, Lines 38-48 and FIG. 8 (Items S120 and S280); The light output of the seat changes based on the occupancy of that seat. The two parameters are occupied/reserved and unoccupied and the outputs are red and green respectively.)
	The motivation to combine Aoki, Kelch and Stanfield is the same as stated for Claim 6 above.

Regarding Claim 8,
Aoki, in view of Kelch, and further in view of Stanfield teaches
	The computer of claim 6, wherein the output cycles between a first light output associated with the first occupant and a second light output associated with the second occupant. (Stanfield: Column 8, Lines 38-48 and FIG. 8 (Items S120 and S280); The light output of the seat changes based on the occupancy of that seat. The two parameters are occupied/reserved and unoccupied and the outputs are red and green respectively.)	
	The motivation to combine Aoki, Kelch and Stanfield is the same as stated for Claim 6 above.

Regarding Claim 9,
Aoki, in view of Kelch, and further in view of Stanfield teaches
	The computer of claim 8, wherein a color of the first light output corresponds with a color of a vehicle seat within which the first occupant is located, wherein a color of the second light output corresponds with a color of a vehicle seat within which the second occupant is located, wherein the colors of the first and second outputs differ. (Stanfield: Column 4, Line 59 – Column 5, Line 6)
	The motivation to combine Aoki, Kelch and Stanfield is the same as stated for Claim 6 above.

Regarding Claim 10,
Aoki, in view of Kelch, and further in view of Stanfield teaches
	The computer of claim 6, wherein the output comprises a first light output associated with the first occupant and a second light output associated with the second occupant, wherein the first and second light outputs are presented concurrently. (Stanfield: Column 8, Lines 38-48 and FIG. 8 (Items S120 and S280))
	The motivation to combine Aoki, Kelch and Stanfield is the same as stated for Claim 6 above.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki, in view of Neubecker; Cynthia M., et al. (US 20160018230; hereinafter Neubecker).
Regarding Claim 11,
Aoki teaches
The computer of claim 1,… 
Aoki does not teach
…wherein the computer further is programmed to receive the destination from a mobile device. 
However in the same field of endeavor, Neubecker teaches
…wherein the computer further is programmed to receive the destination from a mobile device. (Neubecker: Paragraph [0005])
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the computer of Aoki with the ability to receive a destination from a mobile device of Neubecker for the benefit of reducing the total travel time, reducing the total travel distance, maximizing fuel economy, etc., when developing the optimized route. (Neubecker: Paragraph [0005])

Claim(s) 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki, in view of Allsebrok et al. (EP 2674931; hereinafter Allsebrok, of record in IDS).
Regarding Claim 14,
Aoki teaches
A system comprising the computer and the status assembly of claim 1,… 
Aoki does not teach
…wherein the computer is coupled electrically to the status assembly, wherein the assembly comprises a plurality of linearly-arranged light sources and a light guide.
However in the same field of endeavor, Allsebrok teaches
…wherein the computer is coupled electrically to the status assembly, wherein the assembly comprises a plurality of linearly-arranged light sources and a light guide. (Allsebrok: Paragraph [0029], FIG 3.)
It would be obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to modify the computer and status assembly of Aoki with the linearly-arranged light sources of Allsebrok for the benefit of informing the user [of the device] about the progress of the operation [of the device] by simple means. (Allsebrok: Paragraph [0002])

Regarding Claim 15,
Aoki, in view of Allsebrok, teaches
	The system of claim 14, (Aoki) wherein the light guide comprises a plurality of linearly-arranged protrusions, wherein each protrusion is positioned to receive light from a light source. (Allsebrok: Paragraph [0029], FIG. 3)
	The motivation to combine Aoki and Allsebrok is the same as stated for Claim 14 above.

Regarding Claim 16,
Aoki, in view of Allsebrok, teaches
	The system of claim 15, (Aoki) wherein the light guide comprises a base from which the plurality of linearly-arranged protrusions extends, wherein the base includes a surface through which the received light exits, wherein the light guide includes a mixing region between the surface and the plurality of linearly-arranged protrusions, wherein the mixing region is sized to permit light which is received via adjacently-located protrusions to mix. (Allsebrok: Paragraph [0033]; The light emitted by the LED’s (linearly-arranged protrusions) is spread through the disclosed light guide. As the light of the LED’s is spread throughout the light guide, the light of each diode will inevitably mix.)
	The motivation to combine Aoki and Allsebrok is the same as stated for Claim 14 above.

Regarding Claim 17,
Aoki, in view of Allsebrok, teaches
	The system of claim 16, wherein the mixing region is less than a predetermined threshold, wherein the threshold is defined by a ratio of a first distance (m) to a second distance (L), wherein length (L) is defined as a distance between the surface and a distal end of the respective protrusions, wherein length (m) is defined as a distance between the surface and a proximate end of the respective protrusions, wherein the proximate ends are adjacent the base. (Allsebrok: Paragraph [0028], [0031], [0033], FIG. 2; The disclosed light guide (mixing region) has a pre-set length and width. The mixing region cannot surpass the dimensions of the light guide and will therefore always be within the threshold defined by the dimensions of the light guide and the display.)
	The motivation to combine Aoki and Allsebrok is the same as stated for Claim 14 above.

Regarding Claim 18,
Aoki, in view of Allsebrok, teaches
	The system of claim 17, wherein the threshold (m/L) is less than 0.5. (Aoki: Fig. 2 (Item 6c) and 3a (Item 6c))

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULO ROBERTO GONZALEZ LEITE whose telephone number is (571)272-5877. The examiner can normally be reached Mon-Fri: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.R.L./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664